DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“an eye tracking unit configured to…” in claims 1, 2, 9 and 10;
“a training data collection unit configured to collect…” in claims 2-8;
“a content providing unit configured to display…” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2017/0290504 to Khaderi et al.

With regard to claim 1, Khaderi discloses a user terminal comprising: 
an imaging device configured to capture a face image of a user (Fig. 3, elements 307 and 312, Figs. 12A and 12B and paragraphs [0278] the user’s face is imaged); and 
an eye tracking unit configured to acquire a vector representing a direction that a face of the user faces and an ocular image of the user from the face image on the basis of set rules (Figs. 13A-13B, and paragraphs [0282], The direction the face is pointing is determined with vectors determined for the eye gaze directions.  Facial key point localization is performed to segment and select the ocular region from the faces.  Head Direction is also defined at paragraph [0130]). and track a gaze of the user by inputting the face image, the vector, and the ocular image to a set deep learning model (paragraphs [0278]-[0279], eye tracking is performed. Deep Learning is used to train the system.  See also paragraphs [0099]-[0102] and [0110]-[0119].  The gaze is tracked in fixation position over time to track where the user’s gaze falls on the display).

With regard to claim 2, Khaderi discloses the user terminal of claim 1, further comprising a training data collection unit configured to collect training data including a face image of a viewer captured at a time point of receiving a set action and location information of a set point when the set action is received from the viewer who looks at the set point in a screen, wherein the eye tracking unit trains the deep learning model with the training data and tracks the gaze of the user using the deep learning model which has learned the training data (paragraphs [0110]-[0119] and [0226]-[0232], Khaderi discloses collecting training data by performed eye tracking and gaze direction monitoring.  The “fixations” and “saccades” are monitored and recorded for example at paragraph [0230]).

With regard to claim 3, Khaderi discloses the user terminal of claim 2, wherein, when the viewer touches the point, the training data collection unit collects the training data at a time point at which the touch is made (paragraphs [0017], [0174], [0181], [0186] and [0253]-[0257], Khaderi discloses that the user’s touch screen input is recorded along with gaze tracking).

With regard to claim 4, Khaderi discloses the user terminal of claim 3, wherein the training data collection unit collects the training data by operating the imaging device at the time point at which the viewer touches the point (paragraphs [0255] and [0258], the timing of the user response is recorded).

With regard to claim 5, Khaderi discloses the user terminal of claim 3, wherein the training data collection unit transmits the training data collected at the time point at which the viewer touches the point to a server (Figs.2A and 2B, the system for recording user interaction is provided in a networked configuration providing data of the machine learning in realtime).

With regard to claim 6, Khaderi discloses the user terminal of claim 3, wherein, when the viewer touches the point while the imaging device is operating, the training data collection unit separately collects the training data at the time point at which the touch is made and time points a set time before and after the time point at which the touch is made (paragraphs [0167], [0170], [0255] and [0258], the timing of different response events are recorded and correlated with associated stimuli or training data in order to judge user response/performance).  

With regard to claim 7, Khaderi discloses the user terminal of claim 3, wherein the training data collection unit changes a visual element of the point after the viewer touches the point so that a gaze of the viewer remains at the point even after the touch (see Claims 14 and 18 of Khaderi, visual elements appear or disappear in response to the user’s touch).

With regard to claim 8, Khaderi discloses the user terminal of claim 2, wherein the training data collection unit displays set text at the point and collects, when the viewer speaks, the training data at a time point at which an utterance of the viewer is started (paragraphs [0155]-[0157], vocalizations such as words or phrases are recorded and converted to text strings for specific responses).

With regard to claim 9, Khaderi discloses the user terminal of claim 1, wherein the eye tracking unit acquiresPage 6 of 10National Phase Application of PCT/KR2018/004562Docket No: Q27720DH05 ocular location coordinates and face location coordinates of the user from the face image on the basis of the rules and additionally inputs the ocular location coordinates and the face location coordinates to the deep learning model together with the vector representing the direction that the face of the user faces (Figs. 13A-13B, and paragraphs [0282], The direction the face is pointing is determined with vectors determined for the eye gaze directions.  Facial key point localization is performed to segment and select the ocular region from the faces.  Head Direction is also defined at paragraph [0130]. 
 
	With Regard to claim 11, the discussion of claim 1 applies.

	With regard to claims 12-19, the discussions of claims 2-9 apply respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 20170290504 to Khaderi et al. and 2016/0109945 to Kempinski.

With regard to claims 10 and 20, Khaderi discloses the user terminal of claim 1, further comprising a content providing unit configured to display advertising content on the screen (paragraphs [0084] and [0340]), but does not explicitly disclose specifics about wherein the eye tracking unit determines whether the user is watching the advertising content on the basis of a detected gaze of the user and a location of the advertising content in the screen (paragraphs [0007], [0010], [0020] and [0028]-[0029], Kempinski disclose that the gaze tracking unit determines if the user’s gaze is aligned with advertising content); and 
the content providing unit changes the location of the advertising content in the screen by considering the location of the advertising content in the screen and a time period for which the user has watched the advertising content (paragraphs [0007], [0010], [0020] and [0028]-[0029], Kempinski disclose that the gaze tracking unit determines if the moving advertising content has been viewed by tracking the location of the user’s gaze while the advertising content is being displayed and moved across the screen for a period of time to verify that the user has seen the content).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the gaze tracking taught by Khaderi to register advertising viewing as taught by Kempinski in order to determine that advertising content has been successfully viewed by the user.   


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669